IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-23,129-04 & WR-23,129-10

                     EX PARTE TIMMY LYNN DUKE, Applicant

          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W91-31292-L(E) IN CRIMINAL DISTRICT COURT NO. 5
                       FROM DALLAS COUNTY

       Per curiam.

                                       OPINION

       Applicant seeks post-conviction habeas relief from his conviction for burglary of a

habitation. T EX. P ENAL C ODE § 30.02(a). The State agrees that relief should be granted. This

Court denied relief in Applicant’s initial writ application. Ex parte Duke, No. WR-23,129-04

(unpublished order, Apr. 13, 2011). After careful consideration, we reopen Applicant’s initial

writ application and withdraw our previous order denying relief.

       Relief is granted. The judgment in Cause No. F91-31292-L in the Criminal District

Court Number Five of Dallas County is set aside, and Applicant is remanded to the custody

of the Sheriff of Dallas County to answer the charges as set out in the indictment. The

convicting court shall issue any necessary bench warrant within ten days after the mandate
                                                                               DUKE — 2
of this Court issues. Applicant’s subsequent writ application, No. WR-23,129-10, is hereby

dismissed as moot.




DELIVERED:     June 27, 2018
DO NOT PUBLISH